Case 1:19-cv-01641-MN Document 6 Filed 10/30/19 Page 1 of 2 PageID #: 26



                           IN THE UNITED STATES DISTRICT CO                 T
                              FOR THE DISTRICT OF DELAWA


EDWARD THOMAS KENNED~                               )
                                                    )
        Plaintiff,                                  )                  Case No. 19-cv-1641-(MN)
                                                    )
        vs.                                         )
                                                    )
                                                    )
LEONARD P. STARK, et al,                            )
                                                    )
                                                    )
        Defendants.                                 )
                                                    )
                                                    )

                                              OBJECTION

        I, Edward Thomas Kennedy, Plaintiff, am one of the people of Pennsylvania, and in this

court ofrecord Objects to the ECF documents 5 titled Order signed 10/18/2019, signed by

Maryellen Noreika for it violates the Law of the Case, and it is my wish. Additionally, the said

Judge exceeds the court's jurisdiction and injures the plaintiff in loss of rights.

Dated: October 26, 2019.



                                  Edward Thomas Kennedy, Plaint
                                  800 Court Street, A.pt 223
                                  Reading, PA 19601.


                                  The plaintiff is Self-represented.
        Case 1:19-cv-01641-MN Document 6 Filed 10/30/19 Page 2 of 2 PageID #: 27




     ~--- - -



Edward Thomas Kennedy
800 Court St., Apt 223
Reading, PA 19601                                                                            7             i---·: r--------

                                                                                  - -
                                                                                        01   l   I


                                                                                        ··'I ! _ L --,
                                                                                                           I ,... -:. , I
                                                                                                    _; II _ ;_---
                                                                                                              __ J '

                                                                                                 - ~ - \ - ~ {'             )
                                                                                                                                -·

                                                                                                                                     I
                                                                                                                                         \
                                                                                                                                         I

                                                                                                                                             ~
                                                                                                     -~~   ,J    _ , __ ._ )         :            l
                                                                         v -       F:\ r.,:-;-B U u....,;-----~
                                                                          DISTRICT C ,. ._.- l. AV ~--


                                 i ~ '-(       7'-/ ,     I~ i µ 7
                                (;v, / 10 , v<-- 7 ~            ,, ,,,,, ,, ,, 11, j,l,l1l 1111ql11111l1111, 11, ,,,,,'III Jll,H l'lh        II
